DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 12/18/2020. 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 12-20 have been renumbered 11-19 respectively. Appropriate correction is required.
Claims 1-19(as per paragraph 2) are pending in the application and have been examined. This office action refers to the renumbered claims respectively.
When submitting a response please refer to the renumbered claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 10 and 17(as per paragraph 2)  objected to because of the following informalities:  claims recite “each user-specific acoustic models” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 14-15 (as per paragraph 2) and 18-19 (as per paragraph 2)  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et. al. US Patent Application Publication 2016/0232914.
Regarding claim 1, Liang teaches a method of using a computing device to amplify a single voice during an audio conversation, the method comprising: receiving, by a computing device, an audio sample of speech from a user (see Liang, Fig. 2, 204  & Liang [0025] 204 is primary sound data to generate the model of the user); generating, by the computing device, a user-specific acoustic model for enhancement of speech by the user based upon the audio sample (see Liang, Fig. 2, 202 and Liang [0026] 202  the primary sound data 204 is an accurate representation of desired sound data and thus so too the model 202 provides an accurate representation of this sound data); receiving a live audiovisual stream, the live audiovisual stream including live speech by the user during an audio conversation, wherein the live audiovisual stream includes background noise (see Liang, Fig. 2, 108 & Liang [0027] As such, the primary sound data 204 may have different speakers or other sources, captured in different environments, and so forth than the sound data 108 that is to be enhanced by the sound enhancement module 116); and using, by the computing device, the user-specific acoustic model to selectively amplify the live speech during the live audiovisual stream without amplifying the background noise (see Liang, Fig. 2, 122 and [0028] describes The sound enhancement module 116 which uses the model 202 and other modules to enhance the sound data 122).
Regarding claim 2, Liang teaches the method of claim 1. Liang further teaches the user-specific acoustic model to selectively suppress the background noise during the live audiovisual stream (see Liang, Fig.1, 104 ( live audiovisual stream), Liang Fig. 2, 212 and Liang [0028-0029] teaches the noise removal module 212 uses the model , 202 & Reverberation kernel module and Additive Noise estimate modules to remove/lessen the noise and generate the enhanced sound ).
Regarding claim 5, Liang teaches the method of claim 1. Liang further teaches collecting the audio sample from the user in an environment substantially without background noise (see Liang, Fig. 2, 204  & Liang [0026] the primary sound data 204 is clean and thus includes minimal to no noise or other artifacts); and  using the audio sample to generate the user-specific acoustic model (see Liang, Fig. 2 202 & Liang [0025] teaches a model 202 is generated from primary sound data 204 by a model generation module 206).
Regarding claim 6, Liang teaches the method of claim 1. Liang further teaches using a trained machine learning model to generate the user-specific acoustic model (see Liang [0025-0026] teaches model 202 being generated from the primary sound data (as training data) using the model generation module 206 which may use many different techniques to generate the module).
Regarding claim 14, is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 15, is directed to a system claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 18, is directed to a system claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 19, is directed to a system claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-10, 13(as per paragraph 2) and 16-17(as per paragraph 2) are rejected under 35 U.S.C. 103 as being unpatentable over Liang et. al. US Patent Application Publication 2016/0232914 in view of Zurek et. al, US Patent Application Publication 2018/0285059.
Regarding claim 3, Liang teaches the method of claim 1. However, Liang fails to teach wherein the user-specific acoustic model is a plugin to conference call software.
However, Zurek teaches wherein the user-specific acoustic model is a plugin to conference call software (see Zurek, Fig. 1 104 and Zurek [0040] illustrates the language module as being part of the conference apparatus ( interpreted as acoustic model is a plug in in the conference call software)).
Liang and Zurek are considered to be analogous to the claimed invention because they relate to speech processing in different environments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liang on speech enhancement techniques with the conferencing  teachings of Zurek to improve audio conferencing ( see Zurek, [0002]).
Regarding claim 4, Liang in view of Zurek teaches the method of claim 3. Zurek further teaches generating a plurality of user-specific acoustic models, where each user-specific acoustic models is for one of each of a plurality of users of the conference call software (see Zurek, Fig. 1 each apparatus 102, 108 have their own conference apparatus which contains own models for each conference apparatus).
Regarding claim 7, Liang teach a computer program product for selectively amplifying a user's voice using a per- trained acoustic model, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: extract voice data for a user from an existing voice sample (see Liang, Fig. 2, 204  & Liang [0025] 204 is primary sound data to generate the model of the user); create a pre-trained acoustic model for the user from the voice data(see Liang, Fig. 2, 202 and Liang [0026] 202  the primary sound data 204 is an accurate representation of desired sound data and thus so too the model 202 provides an accurate representation of this sound data);
detect a presence of background noise in the audio stream (see Liang, Fig. 2, 116 and Liang, [0029] teaches the additive noise estimate 120 represents the additive noise in the sound data 108); and apply the pre-trained acoustic model to the audio stream to selectively amplify the user's voice and not the background noise(see Liang, Fig. 2, 122 and [0028] describes the sound enhancement module 116 which uses the model 202 and other modules to enhance the sound data 122). However, Liang fails to teach analyze an audio stream from a conference call.
	However, Zurek teaches analyze an audio stream from a conference call (see Zurek, [0040] teaches analyzing the audio stream from a video or audio conference call ). 
Liang and Zurek are considered to be analogous to the claimed invention because they relate to speech processing in different environments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liang on speech enhancement techniques with the conferencing  teachings of Zurek to improve audio conferencing ( see Zurek, [0002]).
Regarding claim 8, Liang in view of Zurek teaches the computer program product of claim 7 and claim 8, is directed to a computer program product claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 9, Liang in view of Zurek teaches the computer program product of claim 7 and claim 9 is directed to a computer program product claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 10, Liang in view of Zurek teaches the computer program product of claim 9 and claim 10, is directed to a computer program product claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 13, Liang in view of Zurek teaches the computer program product of claim 7 and claim 14, is directed to a computer program product claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.	
Regarding claim 16, is directed to a system claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 17, is directed to a system claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.	
Claim 11(as per paragraph 2) is rejected under 35 U.S.C. 103 as being unpatentable over Liang et. al. US Patent Application Publication 2016/0232914 in view of Zurek et. al, US Patent Application Publication 2018/0285059 further in view of Gruhn et. al. US Patent Application Publication 2010/0131262. 
Regarding claim 11, Liang in view of Zurek teaches the computer program product of claim 7.  Liang in view of Zurek fail to teach generate a plurality of user-specific acoustic models for the user, wherein a first of the plurality of user-specific acoustic models is adapted for speech in a first language, and wherein a second of the plurality of user-specific acoustic models is adapted for speech in a second language.
However, Gruhn teaches generate a plurality of user-specific acoustic models for the user, wherein a first of the plurality of user-specific acoustic models is adapted for speech in a first language, and wherein a second of the plurality of user-specific acoustic models is adapted for speech in a second language (see Gruhn [0034] & Fig 1  describes two different acoustic models in different languages).
Liang, Zurek and Gruhn are considered to be analogous to the claimed invention because they relate to speech processing in different environments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liang  and Zurek on speech enhancement techniques for conferencing with the multilingual speech recognition teachings of Gruhn to reduce processing in limited computational resources environment( see Gruhn, [0007]).
Claim 12(as per paragraph 2) is rejected under 35 U.S.C. 103 as being unpatentable over Liang et. al. US Patent Application Publication 2016/0232914 in view of Zurek et. al, US Patent Application Publication 2018/0285059 further in view of Zhou US Patent 7,072,834. 
Regarding claim 12, Liang in view of Zurek teaches the computer program product of claim 7.  Liang in view of Zurek fail to teach generate a plurality of user-specific acoustic models for the user, wherein a first of the plurality of user-specific acoustic models is adapted for a normal physical condition of the user and wherein a second of the plurality of user-specific acoustic models is adapted for a current physical condition of the user.
However, Zhou teaches generate a plurality of user-specific acoustic models for the user, wherein a first of the plurality of user-specific acoustic models is adapted for a normal physical condition of the user and wherein a second of the plurality of user-specific acoustic models is adapted for a current physical condition of the user ( see Zhou, Fig 6 & Fig. 7 teaches generating new ASR models based on adverse acoustic environment based on different trained acoustic models, this is interpreted adapted for different condition of user).
Liang, Zurek and Zhou are considered to be analogous to the claimed invention because they relate to speech processing in different environments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liang  and Zurek on speech enhancement techniques for conferencing with the speech recognition in adverse acoustic environment teachings of Zhou to reduce training data ( see Zhou, col 2 lines 6-15).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Authors et. al.: Disclosed Anonymously, "Enhanced call quality using user-specific voiceprint model", February 5, 2019 (cited in IDS) teaches using voiceprint models to enhance speech quality (see Authors, Fig. 3).
Jones et.al. US Patent 9,106,794 teaches a recording and playback in a conferencing system (see Jones, Fig. 1).
Paulik et. al., US Patent 10,410,637 teaches creating user specific acoustic models on the electronic device (see Paulik, Fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656